 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Vinson Kellow
 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                           Case No. 2:10-cr-00287-GMN-VCF-3

11                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                    (First Request)
13   VINSON KELLOW,

14                 Defendant.

15
16          It is stipulated and agreed to by United States Attorney Nicholas A. Trutanich and
17   Assistant United States Attorney Daniel J. Cowhig, counsel for the United States of America,
18   and Federal Public Defender Rene L. Valladares and Assistant Federal Public Defender Sylvia
19   A. Irvin, counsel for Defendant Vinson Kellow, that the Revocation Hearing currently
20   scheduled on February 27, 2019, be vacated and continued to April 4, 2019, at 9:00 a.m.
21          This Stipulation is entered into for the following reasons:
22          1.     On January 25, 2019, Mr. Kellow made his initial appearance on a Petition
23   alleging a violation of supervised release. ECF No. 356. Mr. Kellow was released on a personal
24   recognizance bond subject to his supervised release conditions. Id.
25          2.     The final revocation hearing was set for February 12, 2019, and then rescheduled
26   to February 27, 2019 at 9:00 a.m. ECF Nos. 356, 363.
 1           3.      The allegation listed in Mr. Kellow’s Petition concerns a state court charge. Mr.
 2   Kellow has a preliminary hearing in that state court case on February 27, 2019, at 9:30 a.m.
 3   Consequently, counsel asks this Court for additional time to allow the preliminary hearing and
 4   the state court matter to proceed first.
 5           4.      Mr. Kellow is at liberty and agrees with the need for the continuance.
 6           5.      The parties agree to the continuance.
 7           This is the first request for a continuance of the revocation hearing.
 8           DATED this 26th day of February, 2019.
 9
10    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
11
12    By /s/ Sylvia A. Irvin           .               By /s/ Daniel J. Cowhig          .
      SYLVIA A. IRVIN                                  DANIEL J. COWHIG
13    Assistant Federal Public Defender                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1
 2                              UNITED STATES DISTRICT COURT

 3                                   DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                          Case No. 2:10-cr-00287-GMN-VCF-3
 5
                   Plaintiff,                           ORDER
 6
            v.
 7
     VINSON KELLOW,
 8
                   Defendant.
 9
10
11          IT IS THEREFORE ORDERED that the final revocation hearing currently scheduled
12   for Wednesday, February 27, 2019, at 10:00 a.m., be vacated and continued to April 4, 2019,
13   at 9:00 a.m. in Courtroom 7D before Chief Judge Gloria M. Navarro.
14          DATED this 27
                       ___ day of February, 2019.
15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
